[exh103koblin002.gif] [exh103koblin002.gif]







July 21, 2008

Dr. Robert Koblin

150 North Robertson Boulevard, Suite 115

Beverly Hills, CA 90211

Re:

ECG Testing Consulting Terms

Dear Dr. Koblin:

On behalf of Signalife, Inc we are pleased to engage you (“Consultant” or “you”)
as a consultant to Signalife (“Signalife” or the “Company”) on the following
basis (the “Agreement”).  The parties acknowledge that this agreement is being
given to you as an inducement for your acting as a consultant for Signalife.

Starting Date:

The date this letter is countersigned (your “Start Date”).

Consulting Position:

Fidelity 100 ECG Data Analysis Consultant.

Consulting Term:

Up to twelve (12) months commencing on the Start Date , unless terminated
earlier as provided below (the “Term”) ; provided, however, either party may
terminate this Agreement for any reason whatsoever upon the provision of sixty
(60) days prior written notice to the other party.  Notwithstanding the
foregoing, upon written notice of termination for any reason whatsoever,
Signalife may in its sole discretion immediately relieve you of all duties and
responsibilities under this Agreement.

Description of Services:

You will provide conduct an office study of ten-minute walking treadmill
patients comparing the Signalife Fidelity 100 Heart Monitor to other standard
ECG machines used in your practice, and prepare a written report which
summarizes your findings.  The protocols for these tests will be subject to
review and approval by Signalife’s board of directors and Mr. Lee Ehrlichman,
Signalife’s President and Chief Operating Officer.  These test results and the
written report will be used by Signalife to establish the superior efficacy of
its signal over those of its competitors.  Subject to your availability, you
will also provide assistance to The Athletes For Life Foundation.  








4705 Laurel Canyon Boulevard, Suite 203

Studio City, California 916607

Telephone: (818) 432-4560 / Facsimile: (818) 432-4566







--------------------------------------------------------------------------------

Dr. Robert Koblin

July 21, 2008

Page 2










Reporting to:

Mr. Lee Ehrlichman, Signalife’s President and Chief Operating Officer

Devotion Of Time:

You will devote such portion of your time as is reasonably necessary to conduct
and finish the project in a reasonable time.

Location:

N/A

Consulting Fee:

$5,000 per month, payable on the last day of the month.  

Business Expenses

To the extent you incur reasonable and necessary business expenses expenses
outside of the scope of your work, Signalife shall directly pay or reimburse you
for those expenses.  All such payments or reimbursements shall be made in
accordance with the Company’s expense payment/ reimbursement and
pre-authorization policies, including the provision of itemized expenses
statements and corresponding receipts.  Included in the above business expenses
shall be payments to one of your employees who shall assist you in arranging,
organizing, conducting and analyzing the ECG tests (including in conjunction
with The Atheletes For Life Foundation) and preparing written reports.  The
employee and reimbursement rate shall be subject to prior approval by Signalife.
 

Paid Vacation &

Employee Benefits:

N/A

Consulting Termination:

In the event this Agreement and your services as a consultant hereunder is
terminated as a result of (1) your failure or inability to perform your duties
by reason of death or Disability (see Appendix ‘A’); (2) Termination By
Signalife F or Good Cause (as that term is defined in Appendix ‘B’) , (3)
termination by Signalife during the first sixty days of this Agreement, which
shall be considered an evaluation period; or (4) termination by you for any
reason other than Termination By Consultant For Good Reason) as that term is
defined in  Appendix ‘C’) , you will be paid the Consulting Fee only through the
date of termination .  In the event your employment is terminated (1) by
Signalife for any reason other than your death, Disability, Termination By
Signalife F or Good Cause or within the evaluation period as such events are
described above, or (2) Termination By Consultant For Good Reason , you will be
paid three months’ Consulting Fees as compensation for all amounts due to you or
damages suffered by you, whether in law or equity, by reason of such termination
(the “Severance Pay”).  Signalife acknowledges that you shall not be





--------------------------------------------------------------------------------

Dr. Robert Koblin

July 21, 2008

Page 3










required to mitigate the amount of Severance Pay by seeking and accepting other
employment.

Intellectual Property:

Title to all of your work product for Signalife shall belong to Signalife.  You
will execute Signalife’s standard agreement relating to confidentiality,
ownership of intellectual property rights, and non-competition covenants as a
condition of your employment and this Agreement.

Option Grant:

Signalife will immediately grant you options entitling you to purchase (i)
20,000 Signalife unregistered Signalife common shares with an exercise price
fixed at closing price as of the date of this agreement, and (ii) 150,000
Signalife unregistered Signalife common shares with an exercise price of $0.88
per share.  Thereafter, commencing August 30, 2008, and on the last day of each
month thereafter, Signalife will grant you options entitling you to purchase
20,000 Signalife unregistered Signalife common shares so long as you remain then
employed as a consultant under this agreement as of such date.  

The aforesaid grants will be conditioned upon and subject to your execution of
our standard Signalife stock option certificate, subject to the following terms:
 

·

options will lapse upon termination of your employment by Signalife for “good
cause”; and

·

the term to exercise the options will be five years from date of grant;
provided, however, in the event of your termination, the term will be
accelerated to one year from date of termination (if shorter than the existing
term).

Code of Conduct:

You will be subject to the code of conduct or ethics applicable to all employees
of and consultants to Signalife and its affiliates.

The relationship between Consultant and Signalife is solely that of an
independent contractor.  Nothing in this Agreement shall be deemed to create an
employment, partnership, joint venture or agency relationship between the
parties.  Consultant shall neither have nor claim any right arising from any
such relationship.

Consultant will be solely liable and responsible for the payment of all income,
employment or other taxes assessed or relating to the payment of any
compensation under this Agreement to Consultant, including payroll withholdings,
benefits and insurance; provided, however, if any tax or other laws or
regulations require Signalife to withhold any amounts from compensation paid
under this Agreement to Consultant, such amounts may be so withheld by
Signalife.  Consultant agrees to indemnify, defend and hold Signalife and its
affiliates (including Signalife), and their officers, directors, employees,
agents and successors,  harmless from and against any liability for, or
assessment of, any such taxes imposed on any of such parties by any relevant
taxing authorities, including penalties, fines or interest, as well as the cost
of Signalife and its affiliates (including Signalife) to contest liability,
including legal fees and costs.





--------------------------------------------------------------------------------

Dr. Robert Koblin

July 21, 2008

Page 4










The rights and remedies of each party arising out of or relating to this
Agreement or relationship as an employee of Signalife (including, without
limitation, equitable remedies) shall be solely governed by, interpreted under,
and construed and enforced in accordance with the laws (without regard to the
conflicts of law principles) of the State of California , and any applicable
federal laws, as if this Agreement were made, and as if its obligations are to
be performed, wholly within the State of California.  

Any "action or proceeding" (as such term is defined below) arising out of or
relating to this Agreement shall, to the maximum extent allowed by law, be
resolved by arbitration (an “Arbitration Proceeding”) before the American
Arbitration Association (the “Arbitration Authority”) located in Los Angeles,
California, according to the Arbitration Rules of the American Arbitration
Association (the "Arbitration Rules").  Without limiting the generality of the
foregoing, the following shall be considered controversies for this
purpose:  (1) all questions relating to the falsity of any representation or
warranty hereunder and/or of the breach of any obligation, covenant, promise,
right, provision, term or condition hereunder; (2) the failure of any party to
deny or reject a claim or demand of any other party; and (3) any question as to
whether the right to arbitrate a certain dispute exists.  The term "action or
proceeding" is defined as any and all claims, suits, actions, hearings,
arbitrations or other similar proceedings, including appeals and petitions
therefrom, whether formal or informal, governmental or non-governmental, or
civil or criminal, and shall specifically include all claims under applicable
federal or provincial laws, regulations or case law.

Submission to arbitration shall be to a single independent arbitrator (the
“Arbitrator”) appointed by agreement of the parties within ten (10) days after
written notice by either one of them to the other requesting the appointment of
the Arbitrator, failing which, the Arbitrator may be appointed in the manner
provided under the Arbitration Rules.  The Arbitrator agreed to or appointed
shall have the appropriate technical expertise to consider and make a
determination in respect of the issues submitted to arbitration.  Each party
will bear its own costs of the arbitration.  The costs of the Arbitrator and
related costs of the Arbitration Proceeding shall be apportioned equally between
the parties and determined by the Arbitrator.

This agreement to arbitrate shall be self-executing without the necessity of
filing any action in any court, and shall be specifically enforceable under the
prevailing arbitration law.  Each party generally and unconditionally accepts
the exclusive jurisdiction of the Arbitration Authority and the Arbitrator as
hereinabove provided.

The Arbitrator shall apply such principles of law as provided above relating to
application of law, and shall endeavor to decide the controversy as though the
Arbitrator were a judge in a court of law.  The Arbitrator shall have the power
to issue any award, judgment, decree or order of relief that a court of law or
equity could issue under such applicable law including, but not limited to,
money damages, specific performance or injunctive relief; and for such purposes
it is hereby expressly acknowledged and agreed that damages at law would be an
inadequate remedy for a breach or threatened breach of any provision of this
Agreement, it being the intention of this sentence to make clear the agreement
of the parties hereto





--------------------------------------------------------------------------------

Dr. Robert Koblin

July 21, 2008

Page 5










that the respective rights and obligations of the parties hereunder shall be
enforceable in any Arbitration Proceeding in accordance with principles of
equity as well as of law.  

The Arbitrator shall prepare a written decision, signed by the Arbitrator, that
shall be sent to the parties within sixty (60) calendar days following the
conclusion of the hearing.  The written statement will be supported by written
findings of fact and conclusions of law which adequately set forth the basis of
the Arbitrator’s decision, and which cites the statutes and precedents applied
and relied upon in reaching said decision.

The parties agree to abide by any award, judgment, decree or order rendered in
any Arbitration Proceeding by the Arbitrator.  The award, judgment, decree or
order of the Arbitrator, and the findings of the Arbitrator, shall be final,
conclusive and binding upon the parties.  Any judgment upon the award and
enforcement of any other judgment, decree or order of relief granted by the
Arbitrator may be entered or obtained in any court of competent jurisdiction in
the jurisdiction in which the residence or principal office of a non-prevailing
party is located, as a basis for judgment and for the issuance of execution for
its collection and, at the election of the party making such filing, with the
clerk of one or more other courts having jurisdiction over the party against
whom such an award is rendered, or such party’s property.  

EACH PARTY HAS READ AND UNDERSTANDS THE FOREGOING ARBITRATION PROVISION AND
FURTHER UNDERSTANDS THAT, BY SIGNING THIS AGREEMENT AND AGREEING TO SUBMIT ALL
CLAIMS AND DISPUTES TO BINDING ARBITRATION AS PROVIDED ABOVE, SUCH PARTY IS
RELINQUISHING AND WAIVING HIS OR HER RIGHT TO SUBMIT SUCH CLAIMS OR DISPUTES TO
A COURT OF LAW, INCLUDING A JURY TRIAL.  Each party acknowledges that the
foregoing agreement to arbitrate and waiver of rights to disputes such claims or
disputes to a court of law:  (1) are fair, reasonable and necessary to protect
the legitimate interests of the other party; (2) is a material inducement to the
other party to enter into the transaction contemplated hereby; and (3) the other
party has already relied upon such inducement in entering into this Agreement;
and will continue to rely on such inducement  in their future dealings with the
acknowledging party.  Each party warrants and represents that it has reviewed
this provision with its legal counsel, and that it has knowingly and voluntarily
waived its rights following consultation with legal counsel.

This Agreement:  (1) constitutes the final, complete and exclusive statement our
agreement with respect to the subject matter hereof; (2) supersede any prior or
contemporaneous agreements, memorandums, proposals, commitments, guaranties,
assurances, communications, discussions, promises, representations,
understandings, conduct, acts, courses of dealing, warranties, interpretations
or terms of any kind, whether oral or written (collectively and severally, the
“prior agreements”), and that any such prior agreements are of no force or
effect except as expressly set forth herein; and (3) may not be varied,
supplemented or contradicted by evidence of prior agreements, or by evidence of
subsequent oral agreements.

If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall to any extent be determined to be invalid, illegal
or unenforceable under present or future laws, then, and





--------------------------------------------------------------------------------

Dr. Robert Koblin

July 21, 2008

Page 6










in such event:  (1) the performance of the offending term or provision (but only
to the extent its application is invalid, illegal or unenforceable) shall be
excused as if it had never been incorporated into this Agreement, and, in lieu
of such excused provision, there shall be added a provision as similar in terms
and amount to such excused provision as may be possible and still be legal,
valid and enforceable; and (2) the remaining part of this Agreement (including
the application of the offending term or provision to persons or circumstances
other than those as to which it is held invalid, illegal or unenforceable) shall
not be affected thereby, and shall continue in full force and effect to the
fullest legal extent.

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument, binding on all parties hereto.  Any signature page of this Agreement
may be detached from any counterpart of this Agreement and reattached to any
other counterpart of this Agreement identical in form hereto by having attached
to it one or more additional signature pages.  If a copy or counterpart of this
Agreement is originally executed and such copy or counterpart is thereafter
transmitted electronically by facsimile or similar device, such facsimile
document shall for all purposes be treated as if manually signed by the party
whose facsimile signature appears.

This Agreement shall not be construed to be an offer and shall have no force and
effect until this Agreement is fully executed by you without amendment and
delivered to the undersigned.  Until that time, Signalife reserves the right to
revoke this offer.





--------------------------------------------------------------------------------

Dr. Robert Koblin

July 21, 2008

Page 7










If the foregoing accurately reflects your understanding of the terms of your
engagement as a consultant by Signalife, please indicate your agreement by
signing and returning the attached copy of this letter.

Very truly yours,

/s/ Rowland Perkins

Rowland Perkins,
Chief Executive Officer, Signalife

I agree to the above terms and conditions.




/s/ Robert Koblin

Robert Koblin

Date:








--------------------------------------------------------------------------------







Appendix ‘A’

Disability

Disability (or the related term Disabled) means the occurrence of any of the
following events:  (1) your receipt of disability insurance benefits from any
third party; (2) a declaration to the effect that you are legally incompetent by
a court of competent jurisdiction, a worker’s compensation board or other
government or quasi-government agency; (3) your material inability to fully
perform regular consulting (with reasonable accommodations for such disability,
if and to the extent then required by applicable law) due to medically
documented mental or physical illness or disability; or (4) the reasonable
determination by Signalife that you will not be able to fully perform your
regular consulting services (with reasonable accommodations if and to the extent
then required by applicable law).  If Signalife determines you to be Disabled
under clause (3) or clause (4) above, and you disagree with that conclusion,
then Signalife shall have the right to engage a qualified independent physician
reasonably acceptable to you to examine you at Signalife’s sole expense.  The
determination of such physician shall be provided in writing to the parties and
shall be final and binding upon the parties for all purposes under this
Agreement.  You hereby consent to examination in the manner set forth above, and
waive any physician-patient privilege arising from any such examination as it
relates to the determination of the purported disability.  If the parties cannot
agree upon such physician, a physician shall be appointed by an single
arbitrator appointed by the American Arbitration Association located in the same
city as in which Signalife’s principal executive office is located, or as close
to such city as is possible, according to the rules and practices of the
arbitration association pursuant to which arbitrator is engaged.





A—1







--------------------------------------------------------------------------------







Appendix ‘B’

Termination By Signalife For Good Cause

Termination By Signalife For Good Cause means the termination of this Agreement
and your relationship as a consultant to Signalife based upon Signalife ’s sole
determination that one or more of the following events has occurred:

(1)

you have breached or wrongfully failed and/or refused to fulfill and/or perform
any of your material duties, obligations, promises or covenants under this
Agreement;

(2)

you have breached or wrongfully failed and/or refused to fulfill and/or perform
any of your material duties, obligations, promises or covenants under any other
agreement you have entered into with Signalife or its affiliates without cure as
provided in that agreement ;

(3)

your gross negligence or gross misconduct in the performance of your duties
under this Agreement;

(4)

your failure or refusal to disclose material information to, or provision of
materially misleading information to, the Board or the Chief Executive Officer
of Signalife;

(5)

any of your representations or warranties given in connection with the Agreement
or any other agreement you enter into with Signalife or its affiliates is not
materially true, accurate and complete;

(6)

you have breached or wrongfully failed and/or refused to fulfill and/or perform
any of your material duties, obligations, promises or covenants under this
Agreement or any other agreement you have entered into with Signalife or its
affiliates without cure as provided in that agreement ;

(7)

you misuse or misappropriate any of the confidential or proprietary information
of Signalife or its affiliates in violation of any confidentiality or
proprietary agreement or common law or statutory obligation or duty;

(8)

you breach your common law or statutory fiduciary duties to Signalife or its
affiliates ;

(9)

you  engage in an activity giving rise to a material conflict of interest with
Signalife or its affiliates,

(10)

you fail and/or refuse to obey any lawful and proper order or directive of the
Board of Directors of Signalife or its affiliates or your superior officers (if
applicable), including Signalife’s code of conduct or ethics or other rules,
regulations and policies adopted by the Board from time to time, and/or you have
interfered with the compliance by other directors, employees and/or agents of
the Company with any such orders, directives, codes, rules, regulations or
policies;

(11)

you steal, embezzle or otherwise misappropriate the property or funds of
Signalife or its affiliates , or you commit an act of fraud or dishonesty
against Signalife or its affiliates;

(12)

you engage in conduct that could cause Signalife or its affiliates to be
convicted of a felony or other serious crime, or to incur criminal penalties;





B—1







--------------------------------------------------------------------------------







(13)

you intemperately use alcohol or drugs, to the extent that such use
(i) interferes with or is likely to interfere with your ability to perform your
duties for Signalife, and/or (ii) endangers or is likely to endanger the life,
health, safety, or property of yourself, Signalife or its affiliates, or any
other person;

(14)

you demonstrate or commit such an act of racism, sexism or other discrimination
that is unlawful, or would tend to bring Signalife or its affiliates into public
scandal or ridicule, or would otherwise result in material and substantial harm
to our business, reputation, operations, affairs or financial position;

(15)

you are terminated by Signalife by requirement of any governmental authority
having jurisdiction over Signalife or its affiliates;

(16)

you are convicted of or plead guilty or nolo contendere to a felony offense or a
misdemeanor offense involving a crime of dishonesty or moral turpitude; and/or

(17)

you engage in other conduct constituting legal cause for termination.

If any event you breach clauses (1) and such event (including the impact on
Signalife or its affiliates is reasonably susceptible of being cured, then you
shall be entitled to a grace period of thirty (30) days following receipt of
written notice of such event.  If Signalife determines, in its sole discretion,
that such event is not reasonably susceptible of being cured within such cure
period, Signalife may grant a longer cure period to you to cure such event to
the reasonable satisfaction of Signalife, provided you promptly commence and
diligently pursue such cure.

No act, nor failure to act, on your' part shall be considered “intentional”
unless you have acted, or failed to act, with a lack of good faith and with a
lack of reasonable belief that your action or failure to act was in the best
interests of Signalife or its affiliates.

For purposes of this section, Termination By Signalife For Good Cause shall not
include any isolated, insubstantial and inadvertent action not taken in bad
faith that you promptly remedy after receipt of notice thereof given by
Signalife.








B—2







--------------------------------------------------------------------------------







Appendix ‘C’

Termination By Consultant For Good Reason

Termination By Consultant For Good Reason means the termination of this
Agreement and Consultant’s relationship as a consultant to Signalife based upon
Consultant’s reasonable determination that one of the following events has
occurred other than by reason of your death or Disability:

(1)

any representation or warranty of Signalife contained in this Agreement is not
materially true, accurate and/or complete;

(2)

Signalife breaches or wrongfully fails and/or refuses to fulfill and/or perform
any of its material obligations, promises or covenants under this Agreement
without cure, if any, as provided in this Agreement;

(3)

Signalife intentionally requires you to commit or participate in any felony or
other serious crime; and/or

(4)

Signalife engages in other conduct constituting legal cause for termination by
you.

In the event any of the events described above occurs and that event is
reasonably susceptible of being cured, then Signalife shall be entitled to a
grace period of thirty (30) days following receipt of written notice of that
event to cure that event; provided, however, if the event is not reasonably
susceptible of being cured within that thirty (30) day period, Signalife shall
be granted a reasonable amount of additional time to cure that event provided
that Signalife promptly commences and diligently pursues a cure for that event.

For purposes of this section, Termination By Consultant For Good Reason shall
not include any isolated, insubstantial and inadvertent action not taken in bad
faith that Signalife promptly remedies after receipt of notice thereof given by
you.





C—1


